759 N.W.2d 213 (2009)
Antoinette CAMPO, Plaintiff-Appellee,
v.
GREENWICH INSURANCE COMPANY, and Richfield Equities, L.L.C., Defendants-Appellants, and
Indian Harbor Insurance Company, Defendant.
Docket No. 138050. COA No. 288486.
Supreme Court of Michigan.
January 23, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED. The miscellaneous motion is GRANTED.